Order entered November 29, 2016




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-16-01055-CV

                             IN THE INTEREST OF A.S., A CHILD

                        On Appeal from the 304th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. 15-00707-W

                                            ORDER
           We REINSTATE this appeal which we abated to allow the trial court to conduct a

hearing to determine whether Father desires to prosecute this appeal and is entitled to appointed

counsel. The reporter’s record of the hearing has been filed, but the clerk’s record, ordered to be

filed no later than November 6, 2016, containing the trial court’s findings from the hearing has

not. Accordingly, we ORDER Dallas County District Clerk Felicia Pitre to file, no later than

December 1, 2016, a supplemental clerk’s record containing those findings.

           We DIRECT the Clerk of the Court to send a copy of this order to (1) the Honorable

Andrea Martin, Presiding Judge of the 304th Judicial District Court; (2) Ms. Pitre; and (3) the

parties.

                                                      /s/   CRAIG STODDART
                                                            JUSTICE